Citation Nr: 0513715	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  01-09 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from January 
1966 to October 1967.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a- rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.  

In July 2002, the veteran appeared before a Veterans Law 
Judge at the RO and gave testimony in support of his claim.  
In June 2003, the Board informed the veteran that that 
Veteran's Law Judge was no longer employed by the Board.  The 
veteran requested in June 2003 to testify before the Board 
again.  In September 2003, this case was remanded to the RO 
for additional development.  In December 2003, the veteran 
withdrew his request for another hearing.  The case has been 
returned to the Board and is ready for further review.  

The issue of entitlement to service connection for PTSD is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The veteran was not diagnosed with left ear hearing loss 
in service, and a left ear hearing loss by VA standards has 
not been currently diagnosed. 

 




CONCLUSION OF LAW

Claimed left ear hearing loss was not incurred in or 
aggravated by service; nor may a left ear hearing loss be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 5103, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5103(a), 5103A and 
38 C.F.R. § 3.159).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans claims (CAVC or Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. § 
3.159).  

The veteran was provided with notice pursuant to the VCAA, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  In a letter 
from the RO in 2003, he was told what evidence was of record 
and what was needed to substantiate his claim.  He was also 
told of what evidence and information the government would 
obtain and of what he should obtain.   All relevant VA 
outpatient treatment records have been obtained.  There is no 
indication that there are any pertinent private records 
available that should be obtained.  The veteran has been 
examined in conjunction with this claim and medical opinions 
have been given.  Therefore, any outstanding development not 
already conducted by VA is without prejudice; hence, any 
deficiencies in the duties to notify and to assist constitute 
harmless error.  

Content of notice

Pelegrini v. Principi, ___Vet. App. ___No. 01-944 (Vet. App. 
Jan. 13, 2004); recon'd ___Vet. App. No. 01-944 (June 24, 
2004) stated that 38 C.F.R. § 3.159(b)(1), explicitly, and 
38 U.S.C.A. § 5103(a), implicitly, require that VA request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The CAVC's statement 
that §§ 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Additionally, the 
Pelegrini decision had not held that VA's notice must contain 
the "magic" words of the statute or the regulation in order 
to comply with the content requirements of the 3.159 notice.  
See VAOPGCPREC 7-2004 (July 16, 2004).  Further, 38 U.S.C.A. 
§ 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  Therefore, even though the veteran 
in this case was not told to submit any evidence in his 
possession that pertained to the claim, this is not an error 
which would prevent adjudication of his claim.  

In addition, in the 2003 letter sent to the veteran from RO, 
the veteran was informed that he should send any additional 
information within 30 days.  A recent court decision held 
that VA must wait one year before denying a claim.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003).  In the Veterans Benefits Act of 2003, Congress 
reinstated VA's authority to make decisions on all claims 
without waiting one year.  Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Therefore, the Board may proceed with adjudication of this 
claim.  

In general, the law provides that service connection is 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty while in active military service 
or, if pre-existing such service, was aggravated thereby; 
sensorineural hearing loss may be presumed to have been 
incurred in service if manifested to a compensable degree 
within the first post service year.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309  (2004).  Service connection may also 
be warranted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  

The veteran claims that he has left ear hearing loss which 
was incurred in service.  In order to prevail on this claim 
the medical evidence must show that he currently has 
defective hearing that is related to his military service.  
In deciding whether the veteran has a current hearing loss by 
VA standards, it is the responsibility of the Board to weigh 
the evidence and decide where to give credit and where to 
withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  

With the above criteria in mind, the Board finds that the 
claim must be denied because it lacks legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The application of 
38 C.F.R. § 3.303 has an explicit condition that the veteran 
must have a current disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
there).  The veteran was examined by VA in October 1999.  At 
that time he underwent audiometric testing which revealed the 
following for the left ear:





HERTZ



500
1000
2000
3000
4000






LEFT
20
15
20
25
25







Speech audiometry revealed speech recognition ability of 94 
percent in the left ear.  The VA examiner stated that the 
veteran's hearing was within normal limits in the left ear.   

For the purposes of applying the laws as administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 38 
C.F.R. § 3.385 (2004).  

Accordingly, because the claim of service connection for a 
left ear hearing loss does not meet the minimum statutory 
requirement (i.e., a current disability) it is legally 
insufficient under 38 C.P.R. § 3.303 and must be denied.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  




ORDER

Service connection for a hearing loss is denied. 


REMAND

The veteran seeks service connection for PTSD.  The service 
medical records are silent as to any complaints, treatment, 
or diagnosis of a mental disorder.  The veteran's separation 
examination in October 1967 was normal.  His DD Form 214 
shows that his MOS was cook.  

VA outpatient treatment records show a diagnosis of, rule out 
PTSD versus depression in December 1997, and a diagnosis of 
PTSD in January 1998.  

On VA examination in October 1999, the veteran reported the 
following trauma while in Vietnam:
1.	a good friend was killed during maneuvers when a 
claymore went off and decapitated him in their foxhole.
2.	witnessing a helicopter blow up shortly after take off. 

The veteran complained of intrusive thoughts and nightmares.  
He reported staying away from people, and being socially 
isolated.  After examination, the examiner diagnosed PTSD.  

Service connection for PTSD "requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred. . . ." 38 C.F.R. § 3.304(f) (2004). 
Section 4.125(a) of 38 C.F.R. incorporates the DSM-IV as the 
governing criteria for diagnosing PTSD.  Normally, if the 
Board finds a diagnosis of PTSD insufficiently supported, the 
Board must return the report to the examiner to substantiate 
the diagnosis.  38 C.F.R. § 4.125(a); Cohen v. Brown, 10 Vet. 
App. 128, 143 (1997).

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  

However, the Court has held that the regulatory requirement 
for "credible supporting evidence" means that "the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor."  Dizoglio v. Brown, 
9 Vet. App. 163 (1996).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

The veteran's reported stressors during his recent VA 
examination have not been verified despite efforts by the RO 
to do so.  However, in a stressor statement received from the 
veteran in January 2000, he reported that he was exposed to 
rocket or mortar attacks while at Tuy Hoa on a daily basis.  
He reported that there were causalities from the attacks.  He 
reported coming under attack at Long Bin.  He stated that he 
was assigned to the 1st 327 Unit, and that the incidents took 
place between May and August 1966.  

The Board notes the recent case of Pentecost v. Principi, 16 
Vet. App. 124 (2001), in which the Court held that unit 
records showing that a base had been under rocket attack 
while the veteran was stationed there were sufficient to 
corroborate the veteran's account of having come under enemy 
fire.  In that case, the veteran reported that the attacks 
had occurred at his military base, and the appropriate 
military authority subsequently verified that attacks had 
indeed occurred at his military base during the period in 
which the veteran was stationed there.  The record shows that 
the veteran served in Vietnam from July 19, 1966 to October 
14, 1967.  He was assigned to HHC 1/327 Parachute Infantry on 
August 1, 1966 and transferred to Company E, Support 
Battalion 1st Brigade, 101st Airborne Division on October 28, 
1966.  Verification has been shown that the base where the 
veteran was stationed came under enemy fire at the time he 
was stationed there.  He has been diagnosed with PTSD; 
however the diagnosis was not made based on a verified 
stressor in service.   

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action:


1.  The RO should arrange for the veteran 
to be examined by a psychiatrist in order 
to evaluate any present mental disorders.  
The examiner should review all pertinent 
medical records in the claims file, and 
should state in the examination report 
that such review was performed.  All 
diagnoses on Axis I though V should be 
reported, if found.  Upon examination of 
the veteran, the examiner should report 
whether a diagnosis of PTSD based on a 
finding of the verified stressor of being 
under mortar attack while in Vietnam can 
be made, under the criteria of the 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) of the 
American Psychiatric Association, to 
include whether there is a 50 percent 
probability or greater that any current 
diagnosis of PTSD is related to that 
verified stressor.  All pertinent 
clinical findings and the complete 
rationale for all opinions expressed 
should be set forth in a written report.  

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

2.  When the above development has been 
completed, the RO should review the 
record and ensure that the directives of 
this remand are complied with in full.  
The RO is advised that where the remand 
orders of the Board are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).    

3.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action deemed necessary.  Then, 
the RO should re-adjudicate the issue on 
appeal.  If any benefit sought remains 
denied, a supplemental statement of the 
case (SSOC) should be issued, which 
includes all appropriate laws and 
regulations, and the veteran should be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further appellate review.  The SSOC must 
contain notice of all relevant actions 
taken on the claim, including a summary 
of the evidence received since the 
issuance of the last SSOC, and applicable 
law and regulations considered pertinent 
to the issues currently on appeal, 
including 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  



Thereafter, the case should be returned to the Board for 
further appellate review, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


